— Motion for stay pending appeal granted, without costs, and without prejudice to a motion by respondent to vacate stay in the event appellant shall fail to file and serve record and brief on or before April 15,1983. Respondent shall file and serve brief on or before May 9, 1983. Appeal set down for term commencing May 20, 1983. Motion to temporarily seal papers filed in this proceeding pending appeal granted, without costs. Respondent’s reliance on Matter of Nicholson v State Comm, on Judicial Conduct (50 NY2d 597) is misplaced since that proceeding involved a final order of the Appellate Division determining an appeal as opposed to an order granting temporary relief during the pendency of an appeal. Mahoney, P. J., Sweeney, Kane, Weiss and Levine, JJ., concur.